Exhibit 10.6

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of
December 17, 2012 (“Effective Date”) by and between BioMarin Pharmaceutical
Inc., a Delaware corporation (the “Company”) and G. Eric Davis (“Employee”).

 

1. This Amendment No. 2 is intended to amend and modify that certain Employment
Agreement by and between the Company and Employee dated January 1, 2009 and
amended on May 8, 2012 (the “Agreement”). The Agreement, together with this
Amendment, shall constitute a single agreement. Capitalized terms not otherwise
defined in this Amendment shall have the meaning ascribed to such terms in the
Agreement. Except as expressly modified by this Amendment, the Agreement shall
remaining full force and effect according to its terms.

 

2. The defined term “Termination Compensation,” as provided in Section 7(c) of
the Agreement, is hereby deleted and replaced in its entirety by the following
definition:

Termination Compensation. For purposes of this Agreement, the term “Termination
Compensation” shall mean: (i) one hundred forty percent (140%) of the Employee’s
then current annual base salary which shall be payable in a lump sum within
forty-five (45) days after separation of employment, conditioned on Employee
executing the Company’s standard form severance and release agreement within
twenty (20) days of the Employee’s termination, and shall be subject to
customary withholding and other applicable payroll processes. If Employee fails
to execute and deliver the Company’s standard form severance and release
agreement within twenty (20) days after the Employee’s termination, Employee
will have no right to any Termination Compensation under this Agreement.

 

3. This Amendment No. 2 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.       EMPLOYEE By:  

/s/ Jean-Jacques Bienaimé

      By:  

/s/ G. Eric Davis

Name: Jean-Jacques Bienaimé         G. Eric Davis Its:      Chief Executive
Officer        